PER CURIAM.
We affirm that portion of the trial court’s order denying the defendant’s motion pursuant to Florida Rule of Criminal Procedure 3.850 to vacate his conviction and sentence for robbery. We reverse, however, that portion of said order which denies the motion to vacate his conviction and sentence of life imprisonment for first degree murder on the authority of Bradley v. State, 374 So.2d 1154 (Fla. 3d DCA 1979). Accordingly, we remand the cause with directions to vacate and set aside the appellant’s conviction and sentence for first degree murder.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
DOWNEY, WALDEN and BARKETT, JJ., concur.